.SIMPSON, J.
— The bill in this case was filed by Julian Greer (since deceased, and now represented by the appellant), and sought to have the chancery court take “jurisdiction of the administration of the estate of James Vaughn, deceased, and that the administration of said estate” be removed from the probate court into the chancery court. The respondent filed pleas (set out *117in the statement of this case), setting up, as matter of abatement, the pendency of another suit, involving the same subject, in which a decree had been rendered adversely to the complainant, and which, at the time of the filing of the bill in this case, was pending in the Supreme Court on appeal. The sufficiency of said pleas was questioned in the court below, and is questioned here, on the ground that the parties and subject-matter are not the same, because the former suit was against W. H. Wynn, as administrator of the estate of F. A. Vaughn, deceased, and “sought the removal of the estate of James Vaughn, deceased, as the same was had by F. A. Vaughn as the executor of said estate,” while the bill in this case is against W. H. Wynn, as administrator de honis non with the will annexed of James Vaughn, deceased, and also as administrator of F. A. Vaughn, deceased, and seeks the removal of the administration of the estate of James Vaughn, deceased, as administered by W. H. Wynn as administrator de bonis non Avith the will annexed.
The gravamen of the argument is that the administration of the principal administrator and that of the administrator de bonis non are separate and distinct, that there is no technical privity betAveen them, and that a judgment against the administrator in chief is not conclusive against the administrator de bonis non. The bill in the former case shows that F. A. Vaughan was the executor of the estate of James Vaughn, that said F. A. Vaughn had died without making settlement of said estate, that V. Cooper Vaughn had been appointed as administratrix of said F. A. Vaughn, and she died and was succeeded by Wynn as administrator de bonis non, and he had made no settlement. The heirs and dis'tribtees of James Vaughn were made parties, ánd it Aims alleged that there was nothing further to do in regard *118to the estate of said James Vaughn, except to distribute the assets; no debts being due by the estate. The bill therefore prayed that the chancery court would take “jurisdiction of the further administration of the estate of James Vaughn, deceased;” that an account be stated between the legatees of the estate of James Vaughn and V. Cooper Vaughn, as administratrix of F. A. Vaughn; that said V. Cooper Vaughn be required to file her accounts and make “a final settlement of the estate of James Vaughn, deceased;” and that a final decree be rendered, “making a complete and final settlement and distribution of the estate of James Vaughn, deceased,” etc. In the case of Martin v. Ellerbe’s Adm’r, 70 Ala. 326, this court said: “It may be true, as a general rule, that there is no technical privity, or connection, between the administrator in chief and an administrator de bonis non and that the acts or admissions or judgments or decrees against the former are not evidence against the latter. The rule must however be accepted with the explanation that the administrator de bonis non is bound and concluded by the. rightful administration of his predecessor — that all acts within such administration not tainted with fraud he cannot undo or disturb or deny their legal efficacy. Otherwise successive administrations would be fraught with unmixed mischief and would provoke a multiplicity of litigation.” Page 340. The court goes on to state that a judgment is evidence against a succeeding administrator, until impeached for fraud, “because it is rendered in the regular course of administration,” etc. Page 342. The court also states “that whatever was rightfully done in the course of regular administration by the preceeding administrator is not, by the change in administration, deprived of legal efficacy. It is a matter finished, which cannot be undone, in the absence of fraud; and it is *119evidence against the administrator de bonis non to the same extent to which it is evidence against creditors, legatees, or distributees.” Pages 342, 343.
It will be observed that the former bill was not merely to make a settlement of said F. A. Vaughn’s administration, but to remove the estate of James Vaughn into the chancery court, and to make a full and final settlement and distribution of said estate. We hold, then, that the subject-matter of the former suit was the same as that of this suit; that both suits related to the removal of the estate of James Vaughn and the settlement of the same, and that the parties are identical; and that the administrator de bonis non, being bound by all matters legally done in the regular administration of said estate, cannot split up the administration of said estate and thus bring about a “complicity of litigation” in the administration of said estate. The chancellor properly overruled the exceptions to the pleas in said case.
The decree of the chancellor is affirmed.
Tyson, O. J., and Haralson and Dowdell, JJ., concur.